Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-CV-80001-ROSENBERG/REINHART

    CUTLASS COLLIERIES, LLC, n/k/a
    VISTA ENERGY RESOURCES, LLC,

           Plaintiff/Counterdefendant,

    v.

    GARRETT MYRON JONES,

          Defendant/Counterclaimant.
    _______________________________/

                       OMNIBUS ORDER ON ALL PENDING MOTIONS

           This matter is before the Court on the Plaintiff Vista Energy Resource’s Motion for

    Summary Judgment [DE 65], the Defendant Garrett Jones’ Motion for Partial Summary

    Judgment [DE 66], the Plaintiff’s Motion to Strike Defendant’s Affidavit [DE 80], the

    Plaintiff’s Second Motion to Strike Defendant’s Affidavit [DE 84], the Plaintiff’s Motion in

    Limine [DE 67], and the Defendant’s Motion in Limine [DE 69]. All motions have been fully

    briefed. For the reasons set forth below, the Plaintiff’s Motion for Summary Judgment is

    granted in part and denied in part, the Defendant’s Motion for Summary Judgment is denied,

    the Plaintiff’s Motions to Strike Affidavits are granted in part and denied as moot in part, and

    the parties’ Motions in Limine are both denied.

                                      I.     INTRODUCTION

           This is a case that looks at the intersection of oral agreements, employment contracts,

    and at-will employees. An at-will employee may, as a general matter, be terminated for any

    reason. But what happens when there is an alleged oral agreement not to terminate an
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 2 of 28




    employee, and there is also a written employment contract, but the written contract contains no

    reference whatsoever to the oral agreement? That, in a nutshell, is this case.

                  II.      BACKGROUND FACTS AND PROCEDURAL HISTORY1

             The Plaintiff is a coal-mining company that operates a mine in Canada. DE 68 at 1. In

    early 2017, the CEO for the Plaintiff telephoned the Defendant. Id. Through that phone call

    and discussions that followed, the Plaintiff recruited the Defendant. Id. The Plaintiff recruited

    the Defendant because of his experience as a manager in the mining industry, but one particular

    area of expertise that the Defendant possessed was in the negotiation and acquisition of

    expensive mining equipment. Id.

             The parties have some disagreements over the discussions and negotiations that

    surrounded the Defendant’s recruitment. From the Defendant’s perspective, the Defendant

    already possessed a stable, lucrative position in the mining industry. Id. at 2-3. The Defendant’s

    compensation with his prior employer included non-vested retirement benefits, and the

    Defendant was concerned that, if he left his position and worked for the Plaintiff, he could

    become unemployed when his services were no longer needed and, together with the prospect

    of becoming unemployed, he would have foregone the possibility of working for his prior

    company until his retirement benefits vested. Id. To alleviate his concern, the Defendant

    contends that he requested the right to continue working until turning sixty-seven years old—

    he requested a guaranteed period of employment for ten years. Id. at 4. The Defendant further

    contends that the Plaintiff orally accepted the Defendant’s request, but the alleged acceptance




    1 The facts set forth in this section are, for the most part, undisputed. When a fact is disputed, the Court notes the
    dispute by setting forth the parties’ different positions.
                                                              2
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 3 of 28




    and right-to-work for ten years was never recorded into a written instrument. Id. at 4-5. Later,

    the Defendant signed a written employment contract with the Plaintiff, but the guarantee for ten

    years of employment was not included in the contract. Id. at 5. For the Plaintiff’s part, the

    Plaintiff contends that there was never any agreement to guarantee the Defendant a period of

    employment for ten years. DE 64 at 2.

             For two and a half years, the Defendant worked for the Plaintiff. DE 68 at 6-9. During

    that time, the Defendant had various duties. Id. Over time, some of those duties were reassigned

    to other people, but the Defendant always remained responsible for the purchase and acquisition

    of mining equipment. Id. According to the Plaintiff, in late 2019 the mine began to experience

    financial difficulties, and because of those difficulties, the Plaintiff began to look for employees

    who could be terminated to save costs. See DE 64 at 9-10. Also according to the Plaintiff,

    because there was no longer a pressing need to acquire equipment for the mine, the Defendant’s

    significant salary presented a good opportunity for cost-cutting and, in November of 2019, the

    Defendant was terminated.2 Id. According to the Defendant, he was terminated not because of

    his salary, but because of his age. DE 75 at 5.

             Because the Defendant contends that he was fired due to his age and because of the

    Defendant’s contention that he had a bargained-for right to work for ten years, the Defendant

    threatened to file suit. The Plaintiff pre-emptively initiated suit first, however, and filed this

    action on January 2, 2020. The Plaintiff brings one count, a count for declaratory judgment,




    2 During the course of this litigation, the Plaintiff has proffered other reasons why the Defendant was terminated.
    Those other grounds for termination are addressed in Section V.
                                                            3
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 4 of 28




    and seeks a declaration that it was entitled to terminate the Defendant because there was no

    enforceable agreement to guarantee the Defendant ten years of employment.

           For his part, the Defendant filed an amended Counterclaim on June 2, 2020. In his

    Counterclaim, the Defendant brings two counts. The first is for breach of contract, wherein the

    Defendant contends that he had an agreement to work for ten years, which the Plaintiff

    breached. The second is for age discrimination, wherein the Defendant contends that he was

    terminated on account of his age.

           The Plaintiff filed a Motion for Summary Judgment, seeking (i) to prevail on its own

    count for declaratory judgment and (ii) for summary judgment to be entered against the

    Defendant’s competing count for breach of contract and the Defendant’s age discrimination

    count. The Defendant filed a cross-motion, a Motion for Partial Summary Judgment, seeking

    (i) to prevail on his own counts for breach of contract and age discrimination, and (ii) for the

    Count to enter judgment against the Plaintiff’s claim for declaratory judgment. Relatedly, the

    Plaintiff filed two Motions to Strike, seeking to strike affidavits authored by the Defendant to

    (i) obtain summary judgment for himself and (ii) resist summary judgment for the Plaintiff.

    Finally, both parties filed Motions in Limine wherein the parties seek to strike the opposing

    damages expert.

           The Court begins its analysis in Section IV with the parties’ competing breach-of-

    contract claims. Because the Plaintiff’s Motions to Strike are relevant to the Court’s analysis

    of breach of contract, the Motions to Strike are addressed in Section IV. The Court then turns

    its attention in Section V to the Defendant’s age discrimination claim. Finally, in Section VI

    the Court addresses the parties’ competing Motions in Limine.

                                                   4
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 5 of 28




                          III.   THE SUMMARY JUDGMENT STANDARD

              Summary judgment is appropriate if “the movant shows that there is no genuine dispute

    as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

    P. 56(a). The existence of a factual dispute is not by itself sufficient grounds to defeat a motion

    for summary judgment; rather, “the requirement is that there be no genuine issue of material

    fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A dispute is genuine if

    “a reasonable trier of fact could return judgment for the non-moving party.” Miccosukee Tribe

    of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008) (citing Anderson, 477

    U.S. at 247-48). A fact is material if “it would affect the outcome of the suit under the governing

    law.” Id. (citing Anderson, 477 U.S. at 247-48).

              In deciding a summary judgment motion, the Court views the facts in the light most

    favorable to the non-moving party and draws all reasonable inferences in that party’s favor.

    See Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006). The Court does not weigh

    conflicting evidence. See Skop v. City of Atlanta, 485 F.3d 1130, 1140 (11th Cir. 2007). Thus,

    upon discovering a genuine dispute of material fact, the Court must deny summary judgment.

    See id.

         IV.       LEGAL ANALYSIS AND DISCUSSION – BREACH OF CONTRACT

              The Plaintiff seeks a declaration that it was entitled to terminate the Defendant and that

    its termination did not breach its employment contract with the Defendant. In his cross-motion,

    the Defendant requests summary judgment on effectively the same question—did his

    termination amount to a breach of contract? As a threshold matter, the parties dispute what

    body of law applies to the breach of contract questions in this case. The Plaintiff argues that

                                                      5
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 6 of 28




    West Virginia law applies, while the Defendant argues for North Carolina law. The Court

    therefore considers (A) choice-of-law principles, (B) the law of the West Virginia, and (C) the

    law of North Carolina, before finally reaching (D) the Court’s conclusion.

       A. CHOICE OF LAW

           Federal courts sitting in diversity apply the choice of law rules of the forum state. Klaxon

    Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1996). For contract claims, Florida applies

    the lex loci contractus rule. Goodman v. Olsen, 305 So. 2d 753, 755 (Fla. 1974). Under that

    rule, the operative question is where a contract was made. Ray-Hof Agencies, Inc. v. Petersen,

    123 So. 2d 251, 253 (Fla. 1960). A contract is made where the last act necessary to complete

    the contract is performed. Id.

           The parties dispute where the last act to complete the employment contract occurred.

    The Plaintiff contends the last act was in West Virginia, and the Defendant contends that the

    last act was in North Carolina. The factual basis for West Virginia is that, during (telephonic)

    oral negotiations, the Defendant stated he would only leave his prior place of employment if he

    could work for the Plaintiff until he was sixty-seven. DE 64 at 3-4 (undisputed by Defendant).

    When the Plaintiff’s representative allegedly accepted this proposed term, he was located in

    West Virginia. Id. (undisputed as to location). The factual basis for North Carolina is that when

    the Defendant received and signed the Plaintiff’s formal, written offer of employment (which

    did not contain the right to work until age sixty-seven), the Defendant was located in North

    Carolina. Id. at 4 (undisputed).

           The parties’ disagreement centers on how many agreements the parties had. From the

    Plaintiff’s perspective, the Defendant’s position is necessarily that there were two agreements—

                                                    6
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 7 of 28




    one oral and one written—because, if there was a single agreement, the right-to-work term

    would have been included in the written offer.3 From the Defendant’s perspective, there was

    only one agreement, but that agreement had both oral and written terms. The ultimate source

    of this disagreement is the fact that the written contract did not contain an integration clause.

    See DE 68-7.

             Because the parties disagree about which body of law the Court should apply, the Court

    considers the law of both West Virginia and North Carolina to determine whether the laws of

    the two States “differ or would produce different results in the case.” AIG Premier Ins. Co. v.

    RLI Ins. Co., 812 F. Supp. 2d 1315, 1321 (M.D. Fla. 2011). For the reasons set forth below, the

    Court’s conclusion is the same under either body of law.

        B. BREACH OF CONTRACT UNDER WEST VIRGINIA LAW

             Under the law of West Virginia, the Court’s analysis is succinct. West Virginia has a

    statute of frauds which reads as follows:

             No action shall be brought . . . [u]pon any agreement that is not to be performed
             within a year . . . [u]nless the offer, promise, contract, agreement, . . . or some
             memorandum or note thereof, be in writing and signed by the party to be charged
             thereby or his agent.

    W. Va. Code § 55-1-1. Here, the alleged promise was that the Defendant was guaranteed the

    opportunity to work for the Plaintiff for ten years which cannot, of course, be accomplished

    “within a year.” It is undisputed that this alleged promise was never reduced to writing. DE

    75 at 3. Thus, were West Virginia law to apply in this case, the Plaintiff would prevail and the

    Court would deny the Defendant’s request for summary judgment.




    3 In the alternative, the Plaintiff contends that there was no oral agreement at all.
                                                              7
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 8 of 28




       C. BREACH OF CONTRACT UNDER NORTH CAROLINA LAW

           North Carolina law is more complicated. North Carolina is an employment-at-will state.

    Kurtzman v. Applied Analytical Indus., Inc., 347 N.C. 329, 331 (1997). As such, the Supreme

    Court of North Carolina “has repeatedly held that in the absence of a contractual agreement

    between an employer and an employee establishing a definite term of employment, the

    relationship is presumed to be terminable at the will of either party without regard to the quality

    of performance of either party.” Id. The presumption in favor of at-will employment is strong.

    E.g., Franco v. Liposcience, Inc., 197 N.C. App. 59, 63 (2009). The burden is upon the

    Defendant to establish an exception to this presumption. See, e.g., McMurray v. Cochrane

    Furniture Co., 109 N.C. App. 52, 54 (1993). The Defendant argues that he overcomes the

    presumption via three different exceptions: the definite period of employment exception, the

    additional consideration exception, and the public policy exception.          Each exception is

    discussed in turn.

                            The Definite Period of Employment Exception

           In North Carolina, the presumption of at-will employment may be overcome if the

    contract for employment is for a definite term. For a contract to be for a definite term, there

    must be a “fixed period capable of exact measurement,” a “set date certain in the future,” and

    not be dependent “upon the unilateral decision of the employee.” Kristufek v. Saxonburg

    Ceramics, Inc., 901 F. Supp. 1018, 1025 (W.D.N.C. 1995). The case of Kristufek v. Saxonburg

    Ceramics, Inc. is instructive on this point. In Kristufek, an employee was asked by his employer

    to move to a different city. Id at 1021. The employee agreed to move, but only after the

                                                    8
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 9 of 28




    employer allegedly promised that he could continue to work at the company until he decided to

    retire. Id. Before his retirement, however, the employee was terminated due to a corporate

    restructuring. Id. The employee filed suit for breach of contract. Id. The Kristufek court

    surveyed North Carolina law, and found that an employment contract must not “in some form

    purport to provide for permanent employment, as where the agreement is for the employee to

    have a permanent position … for … as long as the employee desires the position.” Id. at 1025

    (citing Tuttle v. Kernersville Lumber Co., 263 N.C. 216, 251 (1964)). For the definite term

    exception, there cannot be a promise of continued employment without a fixed date of

    termination, e.g., McMurry, 109 N.C. App. at 57, but in the instant case it is undisputed that

    there was no fixed date of termination. DE 64 at 304. The parties agree that, from the

    Defendant’s perspective, he was free to work for as long as he liked. Id. From the Defendant’s

    deposition:

           Q. You weren’t required to work for any specific period of time?

           A. No.

           Q. [Mr. Snelling] never told you you had to work until 2026?

           A. No. As long as I wanted to work.

           Q. He never told you that you couldn’t retire until you were 67?

           A. No.

           Q. He never told you you had to retire when you turned 67?

           A. No.

                                                 ...

           Q. Let’s – let’s try it this way. Was there a fixed end date on your agreement
           with Mr. Snelling?
                                                  9
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 10 of 28




           A. No.
                                                 ...

           Q. So we’ve talked about you having the ability to stay on at Cutlass longer.
           You also could have left sooner, right?

           A. That is correct.

           Q. If another company made a better offer, you could have taken it and left
           Cutlass, right?

           A. Yes.

           Q. At any time?

           A. Yes.

           Q. Without penalty from Cutlass?

           A. Yes.

           Q. If you just didn’t like Canada or didn’t enjoy the work, could you have quit?

           A. Yes.

           Q. At any time?

           A. Yes.

           Q. And without penalty?

           A. Yes.

           Q. You could have done all of that before you were 67 years old?

           A. Yes.

    DE 64-3 at 14:15–25, 15:22–24, 17:6–18:1, 67:19–23. Thus, from the Defendant’s perspective,

    he had unilateral control over how long he would work for the Plaintiff.




                                                  10
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 11 of 28




           The Defendant does not adequately respond to cases such as Kristufek which stand for

    the proposition that an employee’s unilateral control over a term of employment is inapposite

    with the definite term exception; the Defendant’s response to Kristufek and the caselaw

    Kristufek relied upon is relegated to a footnote in his Response at docket entry 76. In that

    footnote, the Defendant characterizes, for the first time, his employment contract as an “option

    contract” granting him the option to work for a number of years. That position is unpersuasive

    for three reasons.

           First, the word “option” does not appear in the Defendant’s Answer or Counterclaim; a

    party may not amend a pleading in a response to a motion for summary judgment, particularly

    a footnote in a response. E.g., Miccosukee Tribe of Indians v. U.S., 716 F.3d 535, 559 (11th Cir.

    2013). Second, the Defendant has provided no authority for the proposition that an “option

    contract” is recognized under North Carolina employment law, or otherwise obviates the need

    for a definite term of employment to satisfy the definite term exception. Third and finally, what

    is established in North Carolina law is that for an employment contract to be for a definite

    period of time, the employee cannot have the unilateral right to end employment at any time—

    thus rendering the “definite” period of time indefinite. See Elliot v. Enka-Candler Fire &

    Rescue Dep’t, Inc., 213 N.C. App. 160, 163-64 (2011) (noting that a definite term only exists

    when it is binding on both parties). For these reasons, the Defendant has not met his burden to

    overcome the strong presumption in favor of at-will employment to create a summary judgment

    question as to whether he qualifies for the definite period of employment exception; the

    Defendant does not qualify for that exception.




                                                   11
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 12 of 28




                                       The Additional Consideration Exception

             North Carolina law permits an employee-at-will contract to be amended, thereby

    changing the employee’s status to one that cannot be terminated at-will, provided the

    amendment is supported by consideration. E.g., Franco, 197 N.C. App. at 63. This is known

    as the additional consideration exception. Here, the Defendant contends that the additional

    consideration he gave up, in exchange for the promise to be employed for ten years, is that he

    forwent certain unvested 4 retirement benefits at his place of prior employment.                                      The

    Defendant’s position is inapposite with North Carolina law.

             The additional consideration that an employee gives up cannot be part of the “usual

    obligation of service.” Norman v. Tradewinds Airlines, Inc., 286 F. Supp. 2d 575, 590

    (M.D.N.C. 2003) (citing Walker v. Westinghouse Elec. Corp., 77 N.C. App. 253, 260-61

    (1985)). “[S]acrifices [that] are simply part and parcel to accepting employment with a

    particular employer . . . do not warrant application of this exception.” Swanson v. Chem-Nuclear

    Sys., No. 5:06-CV-674, 1997 WL 33621597, at *2 (E.D.N.C. Sept. 15, 1997) (citing Humphrey

    v. Hill, 55 N.C. App. 359, 362-63 (1982)). Indeed, this exception, which has been called into

    doubt by the North Carolina Supreme Court,5 has been recognized in the following, specific

    factual circumstances: (1) relinquishing a claim for personal injuries against the employer, (2)

    removing a residence from one place to another as a condition of employment, and (3) assisting


    4 The Court agrees with the Plaintiff that the Defendant has failed to show that foregoing unvested retirement
    benefits is consideration. The case upon which Defendant relies is too far removed from the case at bar (Poore v.
    Poore, 331 S.E.2d 266 (N.C. App. 1985) (dividing martial property)), and more applicable caselaw suggests the
    more persuasive, commonsense notion that for retirement benefits to have value, those benefit must have vested.
    See Schimmeck v. City of Winston-Salem, 130 N.C. App. 471, 473 (1998) (“In the context of retirement benefits,
    a contractual obligation exists once the employee’s rights have vested.”).
    5 Kurtzman, 437 N.C. at 333 (stating that “plaintiff's contention that this exception is well established in our
    jurisprudence is incorrect; this Court has not heretofore expressly passed upon it;” and providing that the rule as stated .
    . . “is also disapproved.”).
                                                                12
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 13 of 28




    in the breaking of a strike. Norman, 286 F. Supp. 2d at 589. None of these circumstances apply

    in the instant case, and North Carolina courts have “narrowly construed” the additional

    consideration exception, emphasizing that:

             Though the giving up of present or future jobs may be a detriment to the
             employee, it is also an incident necessary to place him in a position to accept
             and perform the contract. The abandonment of other activities and interest is “a
             thing almost every desirable servant does upon entering a new service, but
             which, of course, cannot be regarded as constituting any additional consideration
             to the master.”

    McMurray, 109 N.C. App. at 56, 57. The exception has been construed so narrowly, that even

    a relocation of residence will not always trigger the exception. See Kristufek, 901 F. Supp. at

    1024-25.

             Applying the exception to the instant case, it would be “part and parcel to accepting

    employment with a particular employer” to stop accruing credit towards retirement benefits

    with a former employer.            Similarly, it would be necessary for the Defendant to cease

    participation in an unvested retirement plan with his former employer “to place him in a position

    to accept and perform” with the Plaintiff. This Court cannot “narrowly construe” the additional

    consideration exception, as it must,6 by applying the exception to unvested retirement plans that

    an employee may or may not have qualified for, had the employee continued to work for his

    prior employer. The Court also notes, without deciding, that the Defendant’s allegation that he

    had accrued retirement benefits at his former position may be incorrect; furthermore, as a

    procedural matter, the Defendant may not have properly raised this issue via a statement of fact.

    See DE 86 at 5-7. For all of the foregoing reasons, the Defendant has not met his burden to



    6 This Court must follow the decisions of state intermediate appellate courts, absent persuasive evidence that the
    state’s highest court would rule otherwise. Bravo v. U.S., 577 F.3d 1324, 1326 (11th Cir. 2009).
                                                           13
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 14 of 28




    overcome the strong presumption in favor of at-will employment to create a summary judgment

    question as to whether he qualifies for the additional consideration exception; the Defendant

    does not qualify for that exception.

                                      The Public Policy Exception

           In North Carolina, a presumption of at-will status may be overcome if an employee’s

    termination was motivated by an unlawful reason that is against public policy. Garner v.

    Rentenbach Constructors, Inc., 350 N.C. 567, 572 (1999). The Defendant contends that he was

    terminated for complaining about mine safety and that the termination of an employee who

    complains about safety violates public policy. This argument is rejected for four reasons, each

    of which is argued by the Plaintiff.

           First, the Defendant has not brought a case about safety or whistleblowing. The word

    “safety” does not appear in the Defendant’s Counterclaim. The word “whistleblower” does not

    appear in the Defendant’s Counterclaim. This is not a case about mine safety, this is a breach

    of contract case and an age discrimination case.

           Second, when raising a public-policy exception, a party is required to identify a specific

    North Carolina policy that has been allegedly violated. McDonnell v. Guilford Cnty. Tradewind

    Airlines, Inc., 194 N.C. App. 674, 677-78 (2009). This the Defendant has not done; the

    Defendant identifies no specific public policy, nor has the Defendant provided any legal citation

    to public policy in North Carolina. Relatedly, when raising a public-policy exception, a party

    is required to show that the remedy for the violation of public policy is not exclusive to some

    other forum, such as an administrative agency or a particular tribunal. Amos v. Oakdale Knitting

    Co., 331 N.C. 348, 356 (1993). This too the Defendant has not done.

                                                   14
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 15 of 28




             Third, the Defendant’s citation to record evidence to support his assertion that he

    complained about mine safety contravenes the orders of this Court. At docket entry 9, this

    Court required that all citations to evidence be in a statement of material facts or a response to

    statement of material facts. The Defendant’s citation, however, is directly to a declaration, not

    a response to the Plaintiff’s Statement of Facts. And although the Defendant indirectly

    references safety concerns while refuting certain facts proffered by the Plaintiff, the Court

    previously required that if the Defendant wanted to set forth any “additional” facts of his own

    to resist summary judgment, those facts must be set forth in an independent section entitled

    “Additional Facts.” Id. at 14. This the Defendant did not do.

             Fourth, in a Statement of Facts in support of his own cross-motion for summary

    judgment, the Defendant uses the word “safety” on only two occasions. DE 68 at 7. In his

    Statement of Facts, the Defendant contends (via declaration) that he “observed various serious

    mismanagement issues,” and that he “frequently” advised management of those issues. Id. at 6-

    7. Among those issues were “safety risks.” Id. At this time, the Plaintiff’s Motions to Strike

    Affidavits become relevant.7

             In response to the Defendant’s own Statement of Facts, the Plaintiff requests that the

    Court strike the Defendant’s declaration that he complained about mine safety issues. The basis

    for the Plaintiff’s request is that a court may strike an affidavit that conflicts with earlier

    deposition testimony because “[i]f a party who has been examined at length on deposition could

    raise an issue of fact simply by submitting an affidavit contradicting his own prior testimony,

    this would greatly diminish the utility of summary judgment as a procedure for screening out


    7 The Plaintiff filed two motions to strike because the Defendant filed his declaration twice.
                                                            15
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 16 of 28




    sham issues of fact.” Radobenko v. Automated Equip. Corp., 520 F.2d 540, 544 (9th Cir. 1975),

    accord Van T. Junkins Assocs. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1987). To

    establish that the Defendant’s declaration about frequently reporting safety risks to his co-

    workers and management conflicts with earlier deposition testimony, the Plaintiff cites to the

    following deposition testimony where the Defendant testified about his interactions with other

    co-workers and management:

           Q. Did you get along with them well?

           A. For the most part.

           Q. What does that mean, “for the most part”?

           A. Well, I mean, I wrote Billy Curry up for disciplinary action.

           Q. Any other negative interactions with the clique?

           A. You know, this is – was a high stress environment, and – and there’s always
           times that – that things happened and – and that sort of thing, but – but nothing
           that was some huge, you can’t get along with this guy, or none of that kind of
           stuff there. It was none of that. You – there’s always occasional conflicts that
           go on in any environment, in any job, any company and – and especially when
           the workload and the stress level is as high as it was on this. Sometimes there’s
           disagreements, and you resolve them and move on.

           Q. Was there more conflict between you and members of the clique, as you
           called it, than between you and other employees at Cutlass?

           A. I’m going to -- I didn’t have a lot of conflicts with people at Cutlass.

           Q. But you did have conflicts with people in the clique, as you called it?

           A. No. Just on individual situations that would arise from time to time.

    DE 80-1, at 146-48 (emphasis added). Thus, instead of detailing his “frequent” complaints

    about safety, the Defendant testified that he did not have “negative interactions,” and that he

    had “only occasional conflicts that go on in any environment.” The Court sets forth some of
                                                  16
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 17 of 28




    the mine safety problems that the Defendant details in great length in his declaration: the

    discharging of “blackwater,” the dumping of sulfuric acid, the failure to remove contaminated

    water, dangerously designed rock wall blasts, dangerously executed rock wall blasts,

    destabilized rock walls, overfilled storage facilities which created fire risks, the dumping of

    materials in compromised parts of the miner’s center dump, the failure to “separate bentonite

    from seam coal before processing the coal,” digging downhill in such a way as to cause

    destabilized supporting walls, inadequate rainwater runoff infrastructure, improper backfill of

    mining areas, the failure to supervise mine machinery, and the misuse of mine machinery. DE

    75-3 at 9-12. Thus, the Defendant’s declaration characterizes the mine as an extremely

    dangerous worksite and that his many efforts to remedy the dangerous elements of the mine

    were thwarted by the Plaintiff. When the Court juxtaposes the plethora of safety concerns that

    the Defendant “frequently” raised to management in the declaration with the routine, almost

    mundane interactions that the Defendant testified he had with management in his deposition,

    the Court agrees with the Plaintiff that the Defendant’s deposition testimony is inconsistent

    with the Defendant’s declaration—the touchstone for when an affidavit should be disregarded

    on summary judgment. Liebman v. Metro Life Ins. Co., 708 F. App’x 979, 982 (11th Cir. 2017)

    (quoting Rollins v. TechSouth, Inc., 833 F.2d 1525, 1530 (11th Cir. 1987)).

           Pointing out that the Plaintiff did not directly ask a question about mine safety, the

    Defendant responds to the quoted deposition testimony above by citing to a response to

    interrogatories in discovery, contending that his response to interrogatories shows that the

    Plaintiff was on notice of his allegations of improper mine safety and his frequent reporting to

    management of the same. That interrogatory response reads: “I complained to Mr. Beyer that,

                                                  17
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 18 of 28




    among things, [sic] responsibilities that had been re-assigned from me and they were being

    mismanaged. That includes maintenance and mine optimization.” DE 91 at 10.8 That response

    says nothing about mine safety, but instead puts the Plaintiff on notice of concerns of

    mismanagement, maintenance, and “mine optimization.”

             The Court considers the following in the totality: the Defendant’s lack of legal citations

    to the public policy of North Carolina, the lack of allegations about mine safety in his

    Counterclaim, the Defendant’s failure to cite to a statement of material fact for record evidence

    pertaining to mine safety, the Defendant’s failure to utilize an “additional facts” section to raise

    a factual dispute about mine safety, the Defendant’s deposition testimony essentially

    characterizing his interactions and reports to management as normal, the Defendant’s failure to

    cite to evidence in discovery that would have put the Plaintiff on notice of the allegation of

    mine safety concerns, and, finally, the Defendant’s decision not to move to amend his

    Counterclaim to allege a whistleblower claim involving mine safety. In considering the

    foregoing, the Court grants the Plaintiffs’ Motions to Strike the Defendant’s Affidavit, at least

    to the extent the Defendant’s declaration was intended to raise a question on summary judgment

    as to whether the Defendant qualifies for the public policy exception.9 Therefore, under North

    Carolina law, the Defendant has not met his burden to overcome the strong presumption in

    favor of at-will employment necessary to create a summary judgment question as to whether he

    qualifies for the public policy exception; the Defendant does not qualify for that exception.




    8 The Defendant cites to a few other portions of the record, including other portions of his deposition testimony,
    but none of those citations have anything to do with mine safety or reporting of the same.
    9 Because the remainder of the Motions to Strike target portions of the declaration that are not germane to the
    Court’s decision, the Court denies the remainder of the Motions to Strike as moot.
                                                           18
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 19 of 28




        D. BREACH OF CONRACT CONCLUSION AND RULING

             For all of the foregoing reasons, the Plaintiff prevails under West Virginia law and North

    Carolina law. Under West Virginia law, the statute of frauds entitles the Plaintiff to relief.

    Under North Carolina law, the Defendant has failed to rebut the strong presumption in favor of

    at-will employment. The Plaintiff was entitled to terminate the Defendant and its termination

    did not breach its employment agreement with the Defendant. Because the Court grants the

    Plaintiff its requested declaratory relief, it necessarily follows that the Defendant’s cross-

    motion for summary judgment seeking the same relief is denied.10

           V.       LEGAL ANALYSIS AND DISCUSSION – AGE DISCRIMINATION

             For the Defendant to prevail on an age-discrimination claim, he must first show that (1)

    he was a member of a protected class, being forty-years or older, (2) he was the subject of an

    adverse employment action, (3) he was replaced by a substantially younger person, and (4) he

    was qualified for his position. Aldabblan v. Festive Pizza, Ltd., 380 F. Supp. 2d 1345, 1351

    (S.D. Fla. 2005). The Defendant has adequate summary judgment evidence for all of the

    foregoing elements. There is no dispute that the Defendant is greater than forty years of age

    and, because he was terminated, he was the subject of an adverse employment action. Crawford

    v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008). Additionally, there is record evidence that the

    Defendant was replaced by persons much younger than him. See generally DE 75; see also DE

    76-16. Finally, there is record evidence that the Defendant was qualified to do his job. Id. at 5.



    10 Because the Court grants the Plaintiff this relief, it is not necessary for the Court to reach the other issues
    brought in the alternative by the Plaintiff, should the Court have ruled that the Defendant had a contractual right
    to remain employed for a certain period of time. E.g., DE 65 at 2 (“[A]ssuming Defendant had a contractual right
    to employment at Cutlass until he turned sixty-seven, he is not entitled to any damages related to discretionary
    performance bonuses . . . .”).
                                                           19
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 20 of 28




    The burden therefore shifts to the Plaintiff to articulate a legitimate, nondiscriminatory reason

    for the challenged employment action. Chapman v. Al Transport, 229 F.3d 1012, 1024 (11th

    Cir. 2000).

           The Plaintiff offers the following reasons why the Defendant was terminated: (1) the

    Defendant’s position was no longer needed, (2) the Plaintiff questioned the Defendant’s

    judgment, (3) the Defendant was “disruptive” and was not “a team player,” and (4) the

    Defendant failed to execute a directive in connection with a specific transaction. DE 65 at 20.

    Each of these reasons is supported by summary judgment evidence, most notably the testimony

    of executives at Plaintiff. See DE 64 at 10-11.        Because the Plaintiff has offered four

    nondiscriminatory reasons for termination, the burden shifts to the Defendant to show why the

    proffered reasons are merely pretextual. Damon v. Fleming Supermarkets of Florida, Inc., 196

    F.3d 1354, 1361 (11th Cir. 1999). Each is discussed in turn.

                           The Defendant’s Position was no Longer Needed

           The Defendant cites to record evidence that his position was still needed, even after his

    termination. The Defendant cites to an e-mail communication between two of the Plaintiff’s

    executives, which reads:




                                                   20
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 21 of 28




    DE 76-16. At summary judgment, the Court must view all evidence in the light most favorable

    to the non-moving party, here, the Defendant. Viewed in that light, this e-mail stands for the

    proposition that the Defendant’s duties would still be needed, post-termination, but that those

    duties would be assigned to other (younger) people. In its Reply, the Plaintiff characterizes

    Defendant’s usage of this e-mail as “distorted,” but that does not change the light under which

    this Court must review record evidence. The Defendant has adequate evidence to create a jury


                                                  21
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 22 of 28




    question as to whether his position was, in fact, needed post-termination. Because both sides

    have record evidence on this issue, this material fact cannot be decided on summary judgment.

                         The Plaintiff Questioned the Defendant’s Judgment

           The Defendant has record evidence that his job performance was excellent. First, the

    Defendant cites to his own testimony, wherein he contends that, at the time of his termination,

    he was told that “he was not being terminated for performance.” DE 68 at 10. Second, the

    Defendant cites to the testimony of a supervisor: “Question: At what level would you describe

    that Myron Jones performed his job while at Cutlass while you were his supervisor? Answer:

    Myron did everything I asked him to and he did it well. He was diligent. He was very detailed;

    that’s his nature. And he performed extremely well in every task that I gave him, and I gave

    him quite a few tasks.” DE 68-4 at 58. At summary judgment, the Court must view all evidence

    in the light most favorable to the non-moving party, here, the Defendant. Viewed in that light,

    this record evidence stands for the proposition that the Defendant’s job performance was good.

    The Defendant has adequate evidence to create a jury question as to his job performance.

    Because both sides have record evidence on this issue, this material fact cannot be decided on

    summary judgment.

           The Defendant was Disruptive, and the Defendant Failed to Follow a Directive

            To refute these nondiscriminatory grounds for termination, the Defendant relies upon

    several pieces of record evidence, including his own testimony about his job performance and

    the review of his job performance by a supervisor, quoted above. Additionally, the Defendant

    relies upon the legal doctrine that when the explanations for a termination change over time,

    those shifting explanations may be evidence of pretext. E.g., Bechtel Construction Co. v.

                                                  22
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 23 of 28




    Secretary of Labor, 50 F.3d 926, 935 (11th Cir. 1995). The Court has closely examined the

    record evidence surrounding the reasons that the Defendant was given for his termination at the

    moment of his termination. Although the parties dispute the specifics of what was said, the

    Court does not glean a summary judgment dispute on this particular issue: the Defendant was

    not told that his job performance, his behavior, or his ability to follow directives was a basis

    for his termination. For example, even in its Response to the Defendant’s Statement of Facts

    supporting Defendant’s Counterclaim, the Plaintiff says that the Defendant was told that the

    Plaintiff “no longer needed someone of the Defendant’s caliber.” DE 81 at 11. This case is

    therefore analogous to cases such as Saridakis v. South Broward Hospital District. 681 F. Supp.

    2d 1338 (S.D. Fla. 2009).

           In Saridakis, an employer proffered as a nondiscriminatory basis for termination that

    the employee was insubordinate, confrontational, and had poor clinical judgment. Id. at 1351.

    Yet the employer did not inform the employee of these grounds at the time of termination—the

    employee was told that there “was a new vision” for her department. Id. Viewing the record

    evidence in the light most favor to the employee, the Saridakis court found that there was a

    summary judgment question as to why the employee had been fired. Id. Just so here; the

    Defendant was not told that he was being terminated for being disruptive or for failing to follow

    a directive. Both sides having record evidence in support of their positions, the Court cannot

    grant summary judgment on this material fact.




                                                   23
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 24 of 28




            In conclusion, issues of material fact preclude summary judgment on the Defendant’s

    age discrimination claim.11 Each party’s request for summary judgment on the Defendant’s

    age discrimination claim is denied.

            VI.      LEGAL ANALYSIS AND DISCUSSION – MOTIONS IN LIMINE

                                       The Plaintiff’s Motion in Limine

            The Plaintiff’s Motion in Limine seeks three forms of relief. First, the Plaintiff moves

    to strike the Defendant’s damages expert, which is addressed below. Second, the Plaintiff

    moves to exclude certain evidence pertaining to the Defendant’s former retirement plan as

    irrelevant. Third, the Plaintiff moves to exclude certain pieces of evidence that were disclosed

    after the close of discovery in this case. With respect to the Plaintiff’s request to exclude certain

    evidence as irrelevant, that request is denied without prejudice to be re-raised, if necessary, at

    trial. At trial, the Court will be in a better position to gauge the relevancy of disputed evidence

    because the Court will have the full context of the issues and evidence in this case, and the

    Court will also be a better position to gauge the impact, if any, of the Court’s rulings on

    summary judgment.

            With respect to the Plaintiff’s request to exclude evidence that was disclosed after the

    close of discovery, there is no trial date in this case and the focus of the Court’s analysis is

    prejudice. See Fed R. Civ. P. 37(c)(1). Due to the Covid-19 pandemic, jury trials in this district

    remain suspended. The Court can discern no prejudice upon the Plaintiff for its receipt of

    evidence one day after the close of discovery, when much time has since passed and no trial




    11 Because the Defendant’s age discrimination claim survives summary judgment, the Court need not decide the
    other arguments that the parties make, in the alternative, as to this claim.
                                                        24
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 25 of 28




    date is imminent. The Plaintiff’s request is denied, but should the Plaintiff continue to believe

    that it was prejudiced as a result of the late disclosure (such as the disclosure occurring

    subsequent to depositions), the Plaintiff is free to move for leave to take additional discovery.

           Finally, the Court turns to the Plaintiff’s request to strike the Defendant’s damages

    expert, Mr. Robert Morrison. Mr. Morrison estimated damages to the Defendant by calculating

    a certain sum the Defendant would have received in the future, but for the alleged wrongdoing

    by the Plaintiff, and then converted that sum—the future dollar amount—into a present-day

    dollar amount using what is known as a discount rate. Distilled down, it is the Plaintiff’s

    position that the discount rate used by Mr. Morrison was too low—it did not adequately take

    into account risk and it did not adequately take into account the inherent uncertainty in

    predicting the future. Because of the low discount rate, the Plaintiff argues, Mr. Morrison does

    not have a reliable methodology and must be excluded from testifying under Daubert v. Merrell

    Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

           It is true that, in some circumstances, the use of a low discount rate, such as the “risk

    free” discount rate used by Mr. Morrison, is inappropriate if “risk has [not] already been

    reflected in the forecast of future damages.” Lary v. Boston Scientific Corp, No. 11-CV-23820,

    2014 WL 7152769, at *11 (S.D. Fla. Dec. 14, 2014). Here, however, Mr. Morrison has an

    opinion why the risk-free rate would be appropriate, and his opinion centers on the conclusion

    that if the jury makes a factual finding about damages in the future, then the uncertainty of those

    damages is close to, or at, zero; Mr. Morrison’s opinion is based upon his reading of caselaw.

    E.g., DE 67-2 at 17-22.




                                                    25
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 26 of 28




           “Vigorous cross-examination, presentation of contrary evidence, and careful instruction

    on the burden of proof are the traditional and appropriate means of attacking shaky but

    admissible evidence.” Daubert, 509 U.S. at 596. The striking of an expert witness is a harsh

    sanction. E.g., Catalina Rental Apartments, Inc. v. Pac. Ins. Co., Ltd., No. 06-CV-20532, 2007

    WL 1050634, at *3 (S.D. Fla. Apr. 3, 2007). At this juncture, the Court is not prepared to strike

    the Defendant’s expert witness on damages. At a minimum, the Court will permit Mr. Morrison

    to appear and explain his conclusions to the Court before the Court rules on the possible

    exclusion of his testimony. In the Court’s Order Setting Trial at docket entry 9, the Court

    outlines its pre-trial procedures. Shortly before the beginning of the trial period, the parties

    shall file a notice of remaining issues that require adjudication. If the parties still disagree at

    that time about the admissibility of Mr. Morrison’s testimony, the Court will set a pre-trial

    hearing and permit the Defendant to raise a renewed motion in limine on this issue. In any

    event, prior to seeking adjudication on this issue the parties should confer to see if they can

    reach an agreement that satisfies the Plaintiff’s concerns, without requiring the wholesale

    exclusion of Mr. Morrison’s testimony. By way of example, the parties should consider

    whether Mr. Morrison could testify on discount rates in a general manner, and then, through

    the proper crafting of a jury instruction, leave the final determination of risk and uncertainty to

    the jury. The Plaintiff’s request to exclude Mr. Morrison’s testimony is therefore denied

    without prejudice.

                                   The Defendant’s Motion in Limine

           The Plaintiff retained a rebuttal expert for Mr. Morrison. That rebuttal expert, Mr.

    Joseph Egan, developed his own opinion about an appropriate discount rate for damages in this

                                                    26
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 27 of 28




    case. In arriving at his conclusion, Mr. Egan assumed that the Defendant was an at-will

    employee that could be terminated at any time by the Plaintiff. The Defendant moves to exclude

    Mr. Egan’s testimony because it was error for Mr. Egan to assume that Defendant was an at-

    will employee. But the Court has already ruled, in this Order, that Mr. Egan was correct. As a

    result, the Court rejects this argument for exclusion.

            The Defendant’s remaining argument for exclusion is the inverse of the Plaintiff’s

    challenge to Mr. Morrison. Whereas the Plaintiff argues that Mr. Morrison’s discount rate was

    too low (and therefore should be excluded), the Defendant argues that Mr. Egan’s discount rate

    is too high and should therefore be excluded. This argument is denied without prejudice12 for

    the same reason the Plaintiff’s inverse argument was denied without prejudice. The parties may

    re-raise this issue anew at the appropriate time pursuant to the Court’s pre-trial procedures at

    docket entry 9.

                                            VII.     CONCLUSION

            For the foregoing reasons, it is HEREBY ORDERED AND ADJUDGED:

        1. The Plaintiff’s Motion for Summary Judgment [DE 65] is GRANTED insofar as the
           Court grants the Plaintiff’s request for declaratory relief, finding that the Defendant was
           a terminable, at-will employee, but is DENIED in all other respects. The Defendant’s
           Age Discrimination Claim, Count II, survives.

        2. The Defendant’s Motion for Partial Summary Judgment [DE 66] is DENIED.

        3. The Plaintiff’s Motions to Strike Affidavits [DE 80, 84] are GRANTED as described
           in this Order but DENIED AS MOOT in all other respects.

        4. The parties’ respective Motions in Limine [DE 67, 69] are both DENIED as more fully
           described in this Order.



    12 The Court also denies without prejudice the Defendant’s arguments pertaining to the topic of mitigation of
    damages.
                                                         27
Case 9:20-cv-80001-RLR Document 102 Entered on FLSD Docket 03/08/2021 Page 28 of 28




       5. The Court will set a new trial date and new pre-trial deadlines by separate order.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 8th day of

    March, 2021.

                                                        ________________________________
                                                        ROBIN L. ROSENBERG
    Copies furnished to Counsel of Record               UNITED STATES DISTRICT JUDGE




                                                 28
